Citation Nr: 0019173	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability consisting of a 
heart condition.  

2.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability consisting of a 
liver condition.  

3.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability consisting of 
chronic renal insufficiency.  

4.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for additional disability consisting of 
diabetes insipidus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision.  


FINDINGS OF FACT

1.  The RO notified the veteran of the October 1996 rating 
decision by a letter dated in October 1996.  

2.  The veteran filed his notice of disagreement with the 
October 1996 rating decision in December 1996.  

3.  The RO issued its statement of the case in December 1996.  

4.  The veteran's VA Form 9 was received in January 1997 and 
reflects only that the veteran wanted a personal hearing.  

5.  The Board informed the veteran by a May 2000 letter that 
the adequacy of his substantive appeal was being considered 
by the Board, and that the veteran was afforded sixty days 
from the dated of the letter to present written argument or 
to request a hearing on the issue of the adequacy of his 
substantive appeal.  

6.  No response was received from the veteran or his 
representative in relation to that or any other issue.  


CONCLUSIONS OF LAW

1.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identify the benefit sought on appeal, with 
respect to the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
consisting of a heart condition.  38 U.S.C.A. § 7105, 7108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.203 (1999).  

2.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identify the benefit sought on appeal, with 
respect to the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
consisting of a liver condition.  38 U.S.C.A. § 7105, 7108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.203 (1999).  

3.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identify the benefit sought on appeal, with 
respect to the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
consisting of chronic renal insufficiency.  38 U.S.C.A. 
§ 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 
20.203 (1999).  

4.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identify the benefit sought on appeal, with 
respect to the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability 
consisting of diabetes insipidus.  38 U.S.C.A. § 7105, 7108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.202, 20.203 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to make specific 
allegations of error of fact or law related to specific items 
in the statement of the case (SOC) and clearly identifying 
the benefit sought on appeal.  See 38 U.S.C.A. § 7105(d).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108.  

If the SOC and any prior Supplemental SOC addressed several 
issues, the Substantive Appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior 
Supplemental SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.  

By an October 1996 rating decision, the RO denied 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability consisting of a heart condition, a liver 
condition, chronic renal insufficiency and diabetes 
insipidus, resulting from treatment at a VA facility.  The 
veteran was informed of the denial of these benefits in a 
letter dated in October 1996.  After receipt of the notice of 
disagreement in December 1996, the RO issued a SOC later that 
month.  The veteran filed a VA Form 9 in January 1997.  
However, on that document, he only made reference to his 
desire for a hearing.  No specific allegations of law or fact 
were articulated.  

The Board informed the veteran by a May 2000 letter that the 
issue of the adequacy of his substantive appeal was being 
considered, and that he would be afforded sixty days from the 
date of the letter to present written argument or to request 
a hearing on the issue of the adequacy of his substantive 
appeal.  However, no response was received from the veteran 
or his representative in relation to that or any other issue.  

Accordingly, in the absence of an adequate substantive 
appeal, the Board does not have jurisdiction to review the 
appeal of a claims for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability consisting 
of a heart condition, a liver condition, chronic renal 
insufficiency and diabetes insipidus, resulting from 
treatment at a VA facility.  


ORDER

The veteran's claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability consisting 
of a heart condition, a liver condition, chronic renal 
insufficiency, and diabetes insipidus is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

